Citation Nr: 1232438	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  11-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from April 1942 to October 1945 and from August 1947 to April 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to SMC based on aid and attendance or housebound status.  

The Veteran, acting through his family and representative, contends that his service-connected lower extremity cold injury residuals require aid and attendance and have resulted in his need to live in a nursing home.  An August 2010 letter from the Veteran's attending physician indicated that the Veteran was confined to a nursing home.  The letter reported that the Veteran has weakness in his legs and needs a wheelchair for locomotion.  It also noted that he has severe Alzheimer's disease.

In an August 2010 Notice of Disagreement, the Veteran indicated that his feet and legs are very swollen and that he has substantial difficulty standing or walking.  The Veteran also stated that his spouse could no longer take care of him at home because he was having numerous falls, and that as a result, he required care in a nursing home.  

In June 2011 the Veteran was afforded a VA examination in support of his claim.  The VA examiner noted that the Veteran's claims file was not available for review.  The examination report noted that the Veteran was service-connected for residuals of cold injuries to his feet and legs; and that he had resided in a nursing home for the past year.  The report noted that the Veteran was unable to walk because of his dementia and leg swelling; that he needed the regular assistance of another person in the ordinary activities of daily living; and that he required the assistance of another person to protect him from the ordinary hazards of daily environment.

Physical examination revealed the Veteran to be very confused and not oriented to time or place.  The report also noted poor balance and an inability to walk or stand; as well as 1+ edema on both lower extremities.  The VA examiner then opined that the Veteran's Alzheimer's-type dementia requires him to have aid and attendance and that the cold injury to both feet does not qualify him for aid and attendance.  

The Board finds that this examination is not adequate to decide the claim.  The examiner concludes that the Veteran's is in need of aid and attendance, but states that this is due to his Alzheimer's dementia and not due to a service-connected disorder.  However, the examiner did not provide a rationale for this conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, on remand, the examiner should be asked to provide an addendum opinion clarifying the rationale for his opinion that aid and attendance are not required for the Veteran's service-connected cold injury residuals.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should obtain and associate with the claims file any outstanding VA treatment records from the Bridgeport CBOC and any other VA facilities identified by the Veteran.  

2.  Following completion of the above, the claims file should be returned to the examiner who performed the June 2011 examination.  If possible, the examiner should provide an addendum clarifying the basis for his opinion.  Specifically, the examiner should provide a rationale for his conclusion that the Veteran's service-connected cold injury residuals do not result in the need for aid and attendance.  

If the examiner who conducted the June 2011 examination is unavailable, or is unable to provide the requested opinion without examining the Veteran, arrangements should be made for the Veteran to undergo an additional VA examination by an appropriate examiner.  The entirety of the claims file must be made available to the examiner designated to examine the Veteran.  After conducted a thorough examination the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities result in the need for aid and attendance.  A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



